UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F oREGISTRATION STATEMENT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 oSHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number: 001-34021 CIBT EDUCATION GROUP INC. (Exact name of Registrant as specified in its charter) British Columbia, Canada (Jurisdiction of incorporation or organization) Suite 1200, 777 West Broadway, Vancouver, British Columbia, Canada, V5Z 4J7 (Address of principal executive offices) Toby Chu, CEO, Phone: 604.871.9909, Fax: 604.871.9919, email: toby@cibt.net, Suite 1200, 777 West Broadway, Vancouver, British Columbia, Canada, V5Z 4J7 (Name, Telephone, E-Mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common shares Toronto Stock Exchange, NYSE Amex Securities registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the Registrants classes of capital of common stock as of the close of the period of this annual report, August 31, 2010: 69,226,011 Common Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yes oNo þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer þ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Financial Reporting Standards as issued by the IASB o Other þ If Other has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow.Item 17 oItem 18 þ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o TABLE OF CONTENTS PART I 5 ITEM 1. Identity of Directors, Senior Management and Advisors 5 ITEM 2. Offer Statistics and Expected Timetable 5 ITEM 3. Key Information 5 ITEM 4. Information on the Company 21 ITEM 5. Operating and Financial Review and Prospects 52 ITEM 6. Directors, Senior Management and Employees 75 ITEM 7. Major Shareholders and Related Party Transactions 90 ITEM 8. Financial Information 92 ITEM 9. The Offer and Listing 93 ITEM 10. Additional Information 94 ITEM 11. Quantitative and Qualitative Disclosures about Market Risk ITEM 12. Description of Securities other than Equity Securities PART II ITEM 13. Defaults, Dividend Arrearages and Delinquencies ITEM 14. Material Modifications to the Rights of Security Holders and Use of Proceeds ITEM 15. Controls and Procedures ITEM 16A. Audit Committee Financial Expert ITEM 16B. Code of Ethics ITEM 16C. Principal Accountant Fees and Services ITEM 16D. Exemptions from the Listings Standard for Audit Committees ITEM 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers ITEM 16F. Changes in Registrants Certifying Accountant ITEM 16G. Corporate Governance PART III ITEM 17. Financial Statements ITEM 18. Financial Statements ITEM 19. Exhibits SGNATURES 1 NOTE REGARDING FORWARD-LOOKING STATEMENTS This annual report, and any documents incorporated by reference in this annual report, may include forward-looking statements. To the extent that the information presented in this annual report discusses financial projections, information or expectations about our business plans, results of operations, products or markets, or otherwise makes statements about future events, such statements are forward-looking. Such forward-looking statements can be identified by the use of words such as intends, anticipates, believes, estimates, projects, forecasts, expects, plans and proposes. Although we believe the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. These include, among others, the risks and uncertainties outlined under the Risk Factors and Operating and Financial Review and Prospects sections of this annual report, many of which are beyond our control. These forward-looking statements include, but are not limited to, the following: ● statements contained in Risk Factors; ● statements contained in Operating and Financial Review and Prospects and the notes to our consolidated financial statements, such as the potential impact of exchange rate fluctuations and potential changes in and effects of government regulation on our business; and estimates in our critical accounting policies; ● statements contained in Information on the Company concerning our strengths, business strategies, competitiveness, teacher recruiting and retention and compliance with applicable law, rules and regulations; and ● statements throughout concerning our legal structure and the regulation of our business. Factors that could cause actual results to differ materially include, but are not limited to the following, which are discussed more fully in Risk Factors: ● our anticipated strategies for growth; ● our ability to manage our planned growth and integrate new business opportunities into our existing operations; ● our need for additional capital to expand our operations; ● our dependence on key personnel, CIBT center facility providers and educational service providers; ● our ability to compete effectively with competitors that have greater financial, marketing and other resources; ● risks involving the Chinese legal system, tax system, and foreign currency limitation; and ● risks related to government regulations and approvals of private providers of educational services in China. The forward-looking statements made in this annual report relate only to events or information as of the date on which the statements are made in this annual report. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events. You should read this annual report and the documents that we reference in this annual report and have filed as exhibits to the annual report with the understanding that our actual future results may be materially different from what we expect. You should not rely upon forward-looking statements as predictions of future events. Other sections of this annual report include additional factors which could adversely impact our business and financial performance. Moreover, we operate in an evolving environment. New risk factors and uncertainties emerge from time to time and it is not possible for our management to predict all risk factors and uncertainties. We cannot assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 2 EXCHANGE RATES On September 1, 2008, we changed our reporting currency from the U.S. dollar to the Canadian dollar to match our functional currency. Accordingly, our consolidated financial statements and the financial information included in this annual report are presented in Canadian dollars (unless otherwise indicated). The following table sets out exchange rates, between the Canadian dollar and the U.S. dollar for the periods indicated. These rates are provided solely for your convenience and are not necessarily the exchange rates that we used in this annual report or will use in the preparation of our periodic reports or any other information to be provided to you.The source of these rates is the Federal Reserve Bank of New York.As of February 24, 2011, the Noon Buying Rate for the conversion of Canadian dollars to U.S.dollars was C$0.9842 to U.S. $1.00. Exchange Rates for Previous Six Months High Low Average January 2011 December 2010 November 2010 October 2010 September 2010 August 2010 Exchange Rates for Certain Financial Statement Periods Average Year ended August 31, 2010 Year ended August 31, 2009 Year ended August 31, 2008 Two months ended August 31, 2007 Year ended June 30, 2007 Six months ended June 30, 2006 Year ended December 31, 2005 3 PRESENTATION OF INFORMATION As used in this annual report, unless the context clearly suggests otherwise, references to (i) we, us, our, the Company or CIBT Education Group mean CIBT Education Group Inc. (formerly Capital Alliance Group Inc. until November 14, 2007) and its subsidiaries; (ii) CIBT mean CIBT School of Business & Technology Corp., our wholly-owned subsidiary that operates primarily in China in the education programs and services business; (iii) Sprott-Shaw mean Sprott-Shaw Degree College Corp., our wholly-owned subsidiary that operates primarily in Canada in the education programs and services business; (iv) IRIX mean IRIX Design Group Inc., our 51% owned subsidiary that operates a multimedia service and advertising agency primarily in Canada; and (v) KGIC Colleges collectively mean (a) KGIC Business College (2010) Corp. and (b) KGIC Language College (2010) Corp., our wholly-owned subsidiaries that were organized in connection with the acquisition of substantially all of the operating assets of KGIC on March 15, 2010. In June 2008, we changed our fiscal year end from June 30 to August 31 to coincide with the fiscal year end date commonly used in the educational services industry and with the year end of Sprott-Shaw, our major subsidiary. Accordingly, this annual report includes our audited consolidated financial statements for the years ended August 31, 2010, 2009 and 2008. These financial statements have been prepared in accordance with Canadian generally accepted accounting principles (Canadian GAAP), which differ in certain significant respects from U.S. generally accepted accounting principles (U.S. GAAP). Refer to Note 27 of our audited consolidated financial statements included in this annual report for an explanation of the material differences between Canadian GAAP and U.S. GAAP affecting these financial statements. All financial information set forth in this annual report is presented in Canadian dollars (unless otherwise indicated) and should be read in conjunction with our consolidated financial statements and the notes thereto included elsewhere in this annual report. On March 15, 2010, we acquired, through the KGIC Colleges, substantially all of the assets and assumed certain liabilities of KGIC, which operates in the education services business.The results of the KGIC Colleges have only been consolidated into the financial statements included in this annual report for the relevant periods subsequent to the date of its acquisition.See Information on the Company - Overview KGIC Colleges for more information. 4 PART I ITEM 1. Identity of Directors, Senior Management and Advisors Not Applicable. ITEM 2. Offer Statistics and Expected Timetable Not Applicable. ITEM 3. Key Information A. Selected Financial Data The selected consolidated financial data presented below has been derived from our audited consolidated financial statements as at and for the years ended August 31, 2010, 2009 and 2008, the two month transition period ended August 31, 2007, the year ended June 30, 2007, the six month transition period ended June 30, 2006 and the year ended December 31, 2005.Our audited consolidated financial statements as at and for the two month transition period ended August 31, 2007, the year ended June 30, 2007, the six month transition period ended June 30, 2006 and the year ended December 31, 2005 are not included in this annual report, but have been filed with the SEC. Our audited consolidated financial statements as at and for the years ended August 31, 2010, 2009 and 2008 are included in this annual report and have been prepared in accordance with Canadian GAAP, and all dollar amounts set out in these financial statements are presented in Canadian dollars. Refer to Note 27 of our audited consolidated financial statements for the years ended August 31, 2010, 2009 and 2008 in this annual report for an explanation of the material differences between Canadian GAAP and U.S. GAAP applicable to the financial statements. The selected consolidated financial data presented below is qualified in its entirety by, and should be read in conjunction with, our consolidated financial statements and notes thereto, as well as the discussion and analysis set forth under Information on the Company and Operating and Financial Review and Prospects. On September 1, 2008, we changed our reporting currency from U.S. dollars to Canadian dollars to match our functional currency. On June 26, 2008, we changed our fiscal year end from June 30to August 31 to coincide with the year end of Sprott-Shaw, our major subsidiary, and the fiscal year end commonly used in the education industry. We acquired Sprott-Shaw, our major subsidiary, in December 2007.Accordingly, the selected financial data set out below may not be comparable from period to period. On March 15, 2010, we acquired, through the KGIC Colleges, substantially all of the operating assets and assumed certain liabilities of KGIC, which operates in the education services business.The results of the KGIC Colleges have only been consolidated into the financial statements included in this annual report for the relevant periods subsequent to the date of its acquisition.See Information on the Company - Overview KGIC Colleges for more information. 5 Canadian GAAP Consolidated Income Statement Data (1) Year Ended August 31, (C$) Year Ended August 31, (C$) Year Ended August 31, (C$) Two Months Ended August 31, (C$) Year Ended June 30, (C$) Six Months Ended June 30, (C$) Year Ended December 31, (C$) Revenues Direct costs Other expenses Income (loss) from operations ) Other income (expenses) Income (loss) before income taxes ) Income tax recovery (provision) - - Non-controlling interests ) Net income (loss) Basic and diluted earnings (loss) per share ) ) ) (1) We have not declared any dividends during the periods presented. U.S. GAAP Consolidated Income Statement Data (1) Year Ended August 31, (C$) Year Ended August 31, (C$) Year Ended August 31, (C$) Two Months Ended August 31, (C$) Year Ended June 30, (C$) Six Months Ended June 30, (C$) Year Ended December 31, (C$) Revenues Income (loss) from operations ) Net income(loss) Basic and diluted earnings (loss) per share ) (1) We have not declared any dividends during the periods presented. 6 Canadian GAAP Consolidated Balance Sheet Data As at August 31, (C$) As at August 31, (C$) As at August 31, (C$) As at August 31, (C$) As at June 30, (C$) As at June 30, (C$) As at December 31, (C$) Current assets Current liabilities Working capital (deficit) ) Other assets Total assets Capital lease obligations Long-term debt - - Non-controlling interests Total liabilities and non-controlling interests Share capital Shareholders equity Number of common shares outstanding U.S. GAAP Consolidated Balance Sheet Data As at August 31, (C$) As at August 31, (C$) As at August 31, (C$) As at August 31, (C$) As at June 30, (C$) As at June 30, (C$) As at December 31, (C$) Total assets Total liabilities and non-controlling interests Share capital Shareholders equity Number of common shares outstanding We have not declared or paid any dividends on our common shares since our inception and we do not anticipate paying any dividends on our common shares in the foreseeable future. 7 B. Capitalization and Indebtedness Not Applicable. C. Reasons for the Offer and Use of Proceeds Not Applicable. D. Risk Factors Investing in our securities involves a high degree of risk.You should carefully consider the following risk factors, together with all of the other information included in this annual report, before you decide whether to invest in our securities.The risks and uncertainties described below are not the only risks and uncertainties facing us in the future.Additional risks and uncertainties not presently known or that are currently considered to be immaterial may also materially and adversely affect our business operations or stock price.If any of the following risks or uncertainties occurs, our business, financial condition, operating results and future growth prospects could materially suffer.In that event, the trading price of our securities could decline and you may lose all or part of your investment. Risks Related to Our Business We have experienced losses and may not maintain profitability. Although we have had profitable quarterly and annual periods, we have also experienced losses in the past and it is possible we will experience losses in the future. In addition, we expect that our operating expenses and business development expenses will increase as we enroll more students, open new campuses and develop new programs. As a result, there can be no assurance we will be able to generate sufficient revenues to maintain profitability. We will need additional capital to fully carry out our proposed expansion plan, and we may not be able to further implement our business strategy unless sufficient funds are raised, which could cause us to scale back our proposed plans or discontinue our expansion. We will require significant expenditures of capital in order to carry out our full expansion plan.We estimate that we will need financing of approximately $10.5 million to complete our proposed expansion plan for the next twelve months.We had cash and cash equivalents of approximately $11,551,835 and a working capital deficit of approximately $1,836,438 as of August 31, 2010.We plan to obtain the necessary additional funds from the sale of our securities or loans, if required.However, there can be no assurance that we will obtain the financing required, or at all.If we are not able to obtain the necessary additional financing, we may be forced to scale back our expansion plans or eliminate them altogether.Expending our cash resources on expansions could also negatively impact our current operations by reducing the amount of funds available to cover additional expenses that may arise in the future or offset losses should we suffer a decrease in revenues. Historically, we have funded our operations primarily from the proceeds of share issuances.However, our ability to obtain additional financing is subject to a number of factors, including market conditions and their impact on the market price of our common shares, the downturn in the global economy and resulting impact on stock markets and investor sentiment, our competitive ability, investor acceptance of our business or our expansion plan, and the political and economic environments of countries where we are doing business.These factors may make the timing, amount, terms and conditions of additional financing unattractive or unavailable to us.If we are unable to raise additional financing, we will have to significantly reduce, delay or cancel our planned activities.We cannot assure you that we will have sufficient resources to successfully conduct our expansion, or that we will be able to obtain any additional funding required, in which event we may not be able to continue our expansion or our expansion plan may fail.There can be no assurance that we will achieve our plans, or any of them. 8 The expansion of our business through acquisitions, joint ventures, and other strategic transactions creates risks that may reduce the benefits we anticipate from these strategic transactions. We intend to enter into acquisitions, joint ventures and other strategic transactions, directly or through our subsidiaries CIBT, Sprott-Shaw or the KGIC Colleges, as vehicles to build new campuses or schools to expand our education business in China and other countries.We are always seeking out new business acquisitions, partnership opportunities and joint ventures to expand our operations.Our management is unable to predict whether or when any other future strategic transactions will occur, including identifying suitable acquisition targets, partnership opportunities or joint venture partners, or the likelihood of any particular transaction being completed on terms and conditions that are favorable to us. Acquisitions, joint ventures or other strategic transactions may present financial, managerial and operational challenges.We may be exposed to successor liability relating to prior actions involving a predecessor company, or contingent liabilities incurred before a strategic transaction.Liabilities associated with an acquisition or a strategic transaction could adversely affect our financial performance.Any failure to integrate new businesses or manage any new alliances successfully could adversely affect our reputation and financial performance. The operations of any businesses acquired by us are subject to their own risks, which we may not be able to manage successfully. The financial results of any businesses acquired by us may be subject to many of the same factors that affect our financial condition and results of operations, including the seasonal nature of the education business, exposure to currency exchange rate fluctuations, the competitive nature of our markets and regulatory, legislative and judicial developments.The financial results of any businesses acquired could be materially adversely affected as a result of any of these or other related factors, which we may not be able to manage successfully, and which could have a material adverse effect on our results of operations and financial condition on a consolidated basis. We may have only limited recourse for losses relating to an acquisition. The due diligence conducted in connection with an acquisition made by us and the indemnification that may be provided in the related acquisition agreement may not be sufficient to protect us from, or compensate us for, losses resulting from such acquisition.Subject to certain exceptions, the seller may only be liable for misrepresentations or breaches of representations and warranties for several months from the closing date of the acquisition.A material loss associated with the acquisition for which there is no adequate remedy under the acquisition agreement that becomes known to us after that time could materially adversely affect our results of operations and financial condition and reduce the anticipated benefits of the acquisition. We may not be able to improve the operating performance and financial results or lower the costs of services provided as planned. While we believe that there usually are a number of opportunities to reduce operating costs and improve the financial results of businesses acquired by us, we cannot fully evaluate the feasibility of our plans until we control the acquired business.We may not be able to achieve our planned operating improvements, cost reductions or expected synergies in our expected time periods, if at all.In addition, some of the improvements we plan to implement may depend upon capital expenditure projects at the acquired business.Such capital projects may not be completed in our expected time periods, if at all, may not achieve the results that we have estimated or may have a cost substantially in excess of our planned amounts.This could materially adversely affect our results of operations and financial condition on a consolidated basis. Failure to effectively and efficiently manage the expansion of our school network may materially and adversely affect our ability to capitalize on new business opportunities. We plan to pursue a number of different strategies to expand our operations, including acquiring existing education institutions that align with our business plan, exporting our Sprott-Shaw and CIBT programs to Asia, expanding our network of agents who recruit students on our behalf, importing international students to Canada who will pay higher international fees, thereby generating more revenues than domestic students, enhancing our infrastructure in China and Canada, and opening additional campuses worldwide. 9 We acquired Sprott-Shaw in December 2007 and have since expanded its program offerings and partnerships, and we acquired the assets of KGIC on March 15, 2010.The rapid pace at which we have expanded and plan to continue expanding in the future may place substantial demands on our management, faculty, operational, technological and other resources.In particular, we may face challenges in the following areas: ● controlling costs and developing operating efficiencies to manage the financial side of our expansion; ● maintaining the consistency of our teaching quality and our culture to ensure that recognition of our brands does not suffer; ● improving our existing operational, administrative and technological systems and our internal control over financial reporting; ● recruiting, training and retaining additional qualified instructors and management personnel as well as other administrative and sales and marketing personnel, particularly as we expand into new markets; ● continuing to market the CIBT and Sprott-Shaw brands to recruit new students for existing and future learning centers; and ● obtaining the necessary government approvals to operate in new countries. We cannot assure you that we will be able to effectively and efficiently manage the growth of our operations.Any failure to effectively and efficiently manage our expansion may materially and adversely affect our ability to capitalize on new business opportunities or effectively run our existing operations, which in turn may have a material adverse impact on our business, our internal control over financial reporting, our financial condition and our results of operations. Our students in Canada are subject to risks relating to financial aid and student loans.A substantial decrease in government student loans, or a significant increase in financing costs for our students, could have a material adverse affect on student enrollment and financial results. Our students in Canada are highly dependent on government-funded financial aid programs. Students apply for student loans on an annual basis. If there are changes to financial aid program regulations that restrict student eligibility or reduce funding levels for student loans, our enrollment and/or collection of student billings may suffer, causing revenues to decline. As a result, we are indirectly dependent upon and affected by government-funded financial aid programs that may be available to our students. Students also receive a tax deduction for all or a portion of the amount of tuition paid by the individual in a particular tax year, and an amount for textbooks (called an education tax credit) that is based on whether the student attended on a full-time or part-time basis, as set out in applicable Canadian and provincial income tax laws. The availability of these tax credits may impact the financial ability of our students to enroll in our programs and if such tax credits were to be eliminated or reduced, our enrollment levels may decline, which could result in a decrease in our revenues. If we are not able to have our campuses and education facilities in Canada certified as eligible educational institutions in accordance with the requirements of applicable student loan regulations at the federal and provincial levels, our students will not be eligible for student loans if they enroll in our programs and we could suffer from reduced enrollment levels, which would have a material adverse affect on our revenues. As of August 31, 2010, approximately 54% of Sprott-Shaws students received a form of government student financial assistance.Private educational institutions must be certified on a campus by campus basis in order for their students to be eligible to apply for student loan and student grant funding. Certifications are valid for a period of up to five years, subject to review by the granting authority. There are also a number of administrative requirements that must be complied with in order to maintain an existing certification. Sprott-Shaw employs a Manager of Student Services and two other staff members whose responsibilities include the oversight of each campus compliance program with the administrative requirements to maintain their student loan accreditations.In addition, Sprott-Shaws head office and StudentAid BC each conduct semi-annual audits to verify that the campuses are in compliance. However, there can be no assurance that our campuses will be certified in the future or will maintain their existing certifications.See Operating and Financial Review and Prospects Uncertainties of Government Policies for more information on the certification process. There is therefore no guarantee that our currently certified facilities will continue to be certified in the future. Any loss of certification would be on a campus by campus basis, rather than on an entity-wide basis, which would reduce the impact on our operating results.Additionally, the requirements to obtain certification or maintain an existing certification may change, making it more difficult to become certified, limiting the number of certifications granted or increasing the number of administrative requirements to maintain an existing certification. If we were to lose certifications for a number of our campuses, our enrollment levels would in all likelihood decrease, which would negatively impact our financial condition, results of operations and the value of your investment in us. 10 If we are not able to continue to attract students to enroll in our courses, our revenues may decline and we may not be able to maintain profitability. The success of our business depends primarily on the number of students enrolled in our courses and the amount of course fees that our students are willing to pay.Our ability to continue increasing our student enrollment levels without a significant decrease in course fees is critical to the continued success and growth of our business.This in turn will depend on several factors, including our ability to develop new programs and enhance existing programs to respond to changes in market trends and student demands, manage our growth while maintaining the consistency of our teaching quality, effectively market our programs to a broader base of prospective students, develop and license additional high-quality educational content and respond to competitive pressures.If we are unable to continue to attract students to enroll in our courses without a significant decrease in course fees, our financial condition, results of operations and cash flows could be materially adversely affected. If we fail to develop and introduce new courses, services and products that meet our students expectations, our competitive position and ability to generate revenues may be materially and adversely affected. Our core business is centered on providing our education programs and training services in Canada and in urban communities in China.As the growing trend toward urbanization is expected to result in more people seeking job and career advancement opportunities in urban areas, we may have to develop new courses, services and products to remain competitive and generate revenues.Unexpected technical, operational, logistical, regulatory or other problems could delay or prevent the introduction of one or more new programs or services.Moreover, we cannot assure you that any of these programs or services will match the quality or popularity of those developed by our competitors, achieve widespread market acceptance or generate the desired level of income. An increase in interest rates could adversely affect our ability to attract and retain students. Some of our students finance their education through private loans that are not subsidized. If our students employment circumstances are adversely affected by regional, national or global economic downturns, they may be more heavily dependent on student loans. Interest rates have reached relatively low levels in recent years, creating a favorable borrowing environment for students. However, in the event interest rates increase, our students may have to pay higher interest rates on their loans. Any future increase in interest rates will result in a corresponding increase in educational costs to our existing and prospective students, which could result in a significant reduction in our student population and revenues. If we cannot maintain student enrollments, our results of operations may be adversely affected. Our strategy for growth and profitability depends, in part, upon the retention of our students. While we provide certain services to our students in an effort to aid in retaining students and lower attrition rates, many of our students may face financial, personal, or family constraints that require them to withdraw within a term or at the end of a given term. Additionally, some students may decide to continue their education at a different institution. If for any reason we are unable to attract qualified new students, or are unable to effectively predict and manage student attrition, overall enrollment levels are likely to decline. If we cannot attract and retain our current students, our business, prospects, financial condition and results of operations may be adversely affected. Our quarterly results of operations are likely to fluctuate based on our seasonal student enrollment patterns. Our business is seasonal in nature and we receive the bulk of our cash flows at the beginning of each new school term.Accordingly, our results in a given quarter may not be indicative of our results in any subsequent quarter or annually.Our quarterly results of operations have tended to fluctuate as a result of seasonal variations in our education business in China and Canada, principally due to seasonal enrollment patterns.Our fourth quarter results tend generally to be relatively low as few students are enrolled in courses over the summer. Changes in our total student population may influence our quarterly results of operations.Our student population varies as a result of new student enrollments, graduations and student attrition. Our institutes academic schedule generally does not affect our costs and our costs do not fluctuate significantly on a quarterly basis.Fluctuations in quarterly results, however, may impact management's ability to accurately project the available cash flows necessary for operating and growing expenses through internal funding.We expect quarterly fluctuations in results of operations to continue as a result of seasonal enrollment patterns.These patterns may change, however, as a result of new campus openings, new program offerings and increased enrollment of adult students.Our operating results have fluctuated and may continue to fluctuate widely. 11 The continued success and growth of our business depends upon recognition of our CIBT, Sprott-Shaw, and KGIC brands.If we are not able to maintain and enhance our brands, our business and operating results may be harmed. We believe that our history of successful operations and innovative course offerings such as our 1+1 masters degree and 2+2 bachelors degree programs and English as a Second Language (ESL) programs have increased recognition of our CIBT, Sprott-Shaw and KGIC brands and create a competitive advantage for us in our key markets.In the future, we will need to build upon this brand recognition to continue to attract potential students in the face of increased competition in the private education markets in Canada, China and other markets in which we operate.As we continue to expand our operations, maintaining the quality of our teaching and program offerings may be difficult to achieve. We have initiated campaigns to promote our brands, but we cannot be certain that these efforts will continue to be successful.If we are unable to further enhance our brand recognition and increase awareness of our programs and services, our business, financial condition and results of operations may be adversely affected. We operate in a highly competitive industry, and competitors with greater resources could harm our business, decrease market share and put downward pressure on our tuition rates. The post-secondary education market is highly fragmented and competitive.We compete for students with traditional public and private colleges and universities, other not-for-profit schools, including those that offer online learning programs, and alternatives to higher education, such as employment and military service.Many public and private schools, colleges, and universities offer online programs.We expect to experience additional competition in the future as more colleges, universities, and for-profit schools offer an increasing number of online programs.Public institutions receive substantial government subsidies, and public and private non-profit institutions have access to government and foundation grants, tax-deductible contributions, and other financial resources generally not available to for-profit schools.Accordingly, public and private nonprofit institutions may have instructional and support resources superior to those in the for-profit sector, and public institutions can offer substantially lower tuition prices.Some of our competitors in both the public and private sectors also have substantially greater financial and other resources than us.We may not be able to compete successfully against current or future competitors and may face competitive pressures that could adversely affect our business, prospects, financial condition, and results of operations.These competitive factors could cause our enrollments, revenues, and profitability to significantly decrease. Compliance with rules and requirements applicable to public companies may cause us to incur increased costs, which may negatively affect our results of operations. Changing laws, regulations and standards relating to corporate governance and public disclosure implemented by the SEC, NYSE Amex, Toronto Stock Exchange and Canadian securities regulators are creating uncertainty for public companies, increasing legal and financial compliance costs and making some activities more time consuming.We are currently evaluating and monitoring developments with respect to new and proposed rules and cannot predict or estimate the amount of additional costs we may incur or the timing of such costs.These laws, regulations and standards are subject to varying interpretations, in many cases due to their lack of specificity, and, as a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies.This could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices.We intend to invest resources to comply with evolving laws, regulations and standards, and this investment may result in increased general and administrative expenses and a diversion of managements time and attention from revenue-generating activities to compliance activities.If our efforts to comply with new laws, regulations and standards differ from the activities intended by regulatory or governing bodies due to ambiguities related to practice, regulatory authorities may initiate legal proceedings against us and our business may be harmed.We also expect that these new rules and regulations will make it more expensive for us to obtain director and officer liability insurance, and we may be required to accept reduced coverage or incur substantially higher costs to obtain coverage.These factors could also make it more difficult for us to attract and retain qualified directors to sit on our board of directors (Board of Directors), particularly to serve on our audit committee and compensation committee, and qualified executive officers. We conduct our business activities in various foreign jurisdictions, which exposes us to the risk of foreign investigations, claims and tax reviews. Our activities involve business relationships with teaching colleges and business associates located in foreign jurisdictions.In addition, our goals over the next 12 months include expanding our presence in some foreign jurisdictions.As a result, we could be involved in various foreign investigations, claims and tax reviews that arise in the course of our business activities.Each of these matters is subject to various uncertainties and it is possible that some of these matters may not be resolved in our favor.Applicable taxes include value added tax, corporate income tax (profits tax), and payroll (social) taxes.Matters of taxation, as well as other areas, are subject to review and investigation by governmental authorities who are often enabled by law to impose severe fines and penalties.Any regulatory uncertainty in taxation or other areas could negatively affect us through increased operating costs, which could have a material adverse effect on our results of operation and financial condition. 12 We may be unable to establish and maintain an effective system of internal control over financial reporting, and as a result we may be unable to accurately report our financial results or prevent fraud. Section404 of the Sarbanes-Oxley Act requires that we include a report from management on our internal control over financial reporting in our Annual Report on Form 20-F.In addition, our independent registered public accounting firm may in the future have to attest to and report on managements assessment of the effectiveness of our internal control over financial reporting if we qualify as an accelerated filer or large accelerated filer, as such terms are defined in the Exchange Act and the general rules and regulations thereunder. Our management has in the past and may in the future conclude that our internal control over financial reporting is not effective.We are currently in the process of rectifying certain of our internal controls, including with respect to our revenues, capital assets and inventory, expenditure and payroll cycles and related matters, and we may not be fully successful in that regard.In addition, other internal control issues may be discovered in the future which we may not be able to fully rectify.Moreover, even if our management concludes that our internal control over financial reporting is effective, our independent registered public accounting firm may disagree and may decline to attest to our managements assessment or may issue an adverse opinion if required in the future.Any of these possible outcomes could result in an adverse reaction in the financial marketplace due to a loss of investor confidence in the reliability of our reporting processes, which could adversely affect the trading price of our common shares. We may be negatively affected by the recent global financial market and economic crisis. The global financial crisis which began in 2008 has adversely affected the United States and other world economies.To address the global financial crisis, the Chinese government adopted increasingly flexible macroeconomic policies, including an announced fiscal stimulus package, aimed at offsetting the slowdown brought about by the global financial crisis, and, as a result, Chinas overall economy continued to grow rapidly.However, due to, among other things, concerns about inflation and the development of a bubble in Chinas housing market resulting from the fast pace of growth of its economy, the government of China in 2010 and 2011increased interest rates, which could negatively impact Chinas overall economy. In addition, the ongoing global financial crisis affecting the banking system and financial markets has resulted in a severe tightening in credit markets, a low level of liquidity in many financial markets and increased volatility in credit and equity markets.If these conditions continue or worsen, our cost of borrowing may increase and it may become more difficult to obtain financing for our operations or investments, which may adversely affect our business operations and implementation of our growth strategy. Because our assets are located outside of the United States and some of our directors and officers resides outside of the United States, it may be difficult for you to enforce your rights based on the United States federal securities laws against us and these officers and directors in the United States or to enforce judgments of United States courts against us in China or Canada. Some of our directors and officers reside outside of the United States in China and Canada.In addition, our operating subsidiaries are located in China and Canada and substantially all of our assets are located outside of the United States.China does not have a treaty with the United States providing for the reciprocal recognition and enforcement of judgments of courts.It may therefore be difficult for investors in the United States to enforce their legal rights based on the civil liability provisions of the United States federal securities laws against us and these officers and directors in the courts of either Canada or China and, even if civil judgments are obtained in courts of the United States, to enforce such judgments in Canadian or Chinese courts.Further, it is unclear if extradition treaties now in effect between the United States and China would permit effective enforcement against us or our officers and directors of criminal penalties, under the United States federal securities laws or otherwise. Risks Related to Doing Business in China We are exposed to currency exchange risk which could cause our reported earnings or losses to fluctuate. The value of the renminbi (RMB) against the Canadian dollar fluctuates and is affected by, among other things, changes in political and economic conditions in China as well as the global economy.On July 21, 2005, the Chinese government changed its decade-old policy of pegging the value of the RMB to the U.S. dollar.Under the new policy, the RMB is permitted to fluctuate within a narrow and managed zone against a group of foreign currencies.This change in policy has resulted in an appreciation of the RMB against the Canadian dollar when put in place during the latter half of 2009 as both of these currencies have appreciated against the U.S. dollar as a result of the global economic credit crisis.It is possible that the Chinese government could adopt a more flexible currency policy, which could increase the volatility of the exchange rate between the RMB and the U.S. dollar.We can offer no assurance that the RMB will be stable against the U.S. dollar or any other foreign currency. Our functional and reporting currency is the Canadian dollar.However, a substantial amount of our assets, liabilities, revenues and expenses are denominated in RMB.As our Chinese business grows, a greater portion of our revenues and costs are expected to be denominated in RMB.As a result, we are exposed to currency exchange risk on any assets and liabilities and revenues and expenses denominated in currencies other than the Canadian dollar, including the RMB.To the extent the Canadian dollar strengthens against foreign currencies, the translation of these foreign currency denominated transactions results in reduced revenue, operating expenses and net income or loss for our international operations.Similarly, to the extent the Canadian dollar weakens against foreign currencies, the translation of these foreign currency denominated transactions results in increased revenue, operating expenses and net income or loss for our international operations.We do not currently engage in currency hedging transactions to offset fluctuating currency exchange rates. 13 We are subject to limitations on our ability to convert Chinese currency. China's national currency, the RMB, is not a freely convertible currency.The Chinese government imposes controls on the conversion of RMB to foreign currencies and, in certain cases, the remittance of currencies out of China.As our Chinese business expands, we expect to derive an increasing amount of our revenues in RMB.Shortages in the availability of foreign currency may restrict the ability of our Chinese subsidiary and our affiliated entities to remit sufficient foreign currency to make payments to us, or otherwise satisfy their foreign currency denominated obligations. Under existing Chinese foreign exchange regulations, payments of current account items, including profit distributions, interest payments and expenditures from trade-related transactions, can be made in foreign currencies without prior approval from the Chinese State Administration of Foreign Exchange, or SAFE, by complying with certain procedural requirements.However, approval from appropriate government authorities is required when RMB is to be converted into foreign currency and remitted out of China to pay capital expenses such as the repayment of bank loans denominated in foreign currencies.The Chinese government may also at its discretion restrict access in the future to foreign currencies for current account transactions.The foreign exchange control system may prevent us from obtaining sufficient foreign currency to satisfy our demands, which may adversely affect our business and development. The SAFE restrictions on currency exchange may limit our ability to utilize our revenues effectively and the ability of our Chinese subsidiary to obtain financing. A significant amount of our revenues and operating expenses are denominated in RMB.Restrictions on currency exchange imposed by the Chinese government may limit our ability to utilize revenues generated in RMB to fund our business activities outside China, if any, or expenditures denominated in foreign currencies.Under current Chinese regulations, RMB may be freely converted into foreign currency for payments relating to current account transactions, which include among other things dividend payments and payments for the import of goods and services, by complying with certain procedural requirements.Our Chinese subsidiary may also retain foreign exchange in their respective current account bank accounts, subject to a cap set by SAFE or its local counterpart, for use in payment of international current account transactions. However, conversion of RMB into foreign currencies and of foreign currencies into RMB, for payments relating to capital account transactions, which principally includes investments and loans, generally requires the approval of SAFE and other relevant Chinese governmental authorities.Restrictions on the convertibility of the RMB for capital account transactions could affect the ability of our Chinese subsidiary to make investments overseas or to obtain foreign exchange through debt or equity financing, including by means of loans or capital contributions from us. Any existing and future restrictions on currency exchange may affect the ability of our Chinese subsidiary or affiliated entity to obtain foreign currencies, limit our ability to utilize revenues generated in RMB to fund our business activities outside China that are denominated in foreign currencies, or otherwise materially and adversely affect our business. If we make equity compensation grants to persons who are Chinese citizens, they may be required to register with SAFE.We may also face regulatory uncertainties that could restrict our ability to adopt equity compensation plans for our directors and employees and other parties under Chinese laws. On April 6, 2007, SAFE issued the Operating Procedures for Administration of Domestic Individuals Participating in the Employee Stock Ownership Plan or Stock Option Plan of An Overseas Listed Company, also known as Circular 78.It is not clear whether Circular 78 covers all forms of equity compensation plans or only those which provide for the granting of stock options.For any plans which are so covered and are adopted by a non-Chinese listed company, such as our company, after April 6, 2007, Circular 78 requires all participants who are Chinese citizens to register with and obtain approvals from SAFE prior to their participation in the plan.In addition, Circular 78 also requires Chinese citizens to register with SAFE and make the necessary applications and filings if they participated in an overseas listed companys covered equity compensation plan prior to April 6, 2007.We believe that the registration and approval requirements contemplated in Circular 78 will be burdensome and time consuming. In the future, we may adopt an equity incentive plan and make numerous stock option grants under the plan to our officers, directors and employees, some of whom may be Chinese citizens and may be required to register with SAFE.If it is determined that any of our equity compensation plans are subject to Circular 78, failure to comply with such provisions may subject us and participants of our equity incentive plan who are Chinese citizens to fines and legal sanctions and prevent us from being able to grant equity compensation to our Chinese employees.In that case, our ability to compensate our employees and directors through equity compensation would be hindered and our business operations may be adversely affected. 14 We depend upon the acquisition and maintenance of numerous approvals to conduct our business in China.Failure to obtain or renew these approvals will adversely affect our operation in China. We are dependent upon certain approvals in China, including, without limitation, campus approvals, and program approvals, to conduct our business.While we believe that all steps necessary to obtain or maintain these approvals have been taken and will be taken, the failure to obtain or renew these approvals could have a material adverse impact on our business, results of operations and financial condition.It is also possible that new laws and regulations governing the education business in China will prohibit or restrict foreign investment in the education business generally, which could prevent us from obtaining or renewing our governmental approvals.Accordingly, we may have to cease our education business in China, which would significantly impact the scope of our operations and may materially adversely impact our results of operations. The following permits and licenses we previously obtained have expired or are about to expire: our joint programs between Beijing University of Technology (BJUT) and Western International University (WIU) and BJUT and ITT Educational Service have terminated.Our Boeing MBA program in cooperation with City University has terminated.Also our regular MBA program in cooperation with City University was terminated in October 2010. During the application or renewal process for our licenses and permits, we will be evaluated and re-evaluated by the appropriate governmental authorities and must comply with the prevailing standards and regulations, which may change from time to time.In the event that we are not able to obtain or renew the certificates, permits and licenses, all or part of our operations may be suspended by the government, which would have a material adverse effect on our business and financial condition.Furthermore, if escalating compliance costs associated with governmental standards and regulations restrict or prohibit any part of our operations, it may materially adversely affect our results of operations and profitability. The education sector, in which most of our business is conducted, is subject to extensive regulation in China, and our ability to conduct business is highly dependent on our compliance with these regulatory frameworks. The Chinese government regulates all aspects of the education sector, including licensing of parties to perform various services, pricing of tuition and other fees, curriculum content and standards for the operations of schools and learning centers associated with foreign participation.The laws and regulations applicable to the education sector are in some aspects vague and uncertain, and often lack detailed implementing regulations.These laws and regulations are subject to change, and new laws and regulations may be adopted, some of which may have retroactive application or have a negative effect on our business.For example, in 2003, the Chinese government adopted a new regulatory framework for Chinese-foreign cooperation in education.This new framework may encourage institutions with more experience, better reputations, greater technological know-how and larger financial resources than we have to compete against us and limit our growth.In addition, because the Chinese government and the public view the conduct of educational institutions as a vital social service, there is considerable ongoing scrutiny of the education sector and its participants. Chinese regulators have broad powers to regulate the tuition and other fees charged by schools and, as a result, can adversely impact the fees we receive from the provision of our services.While Chinas regulatory framework provides that investors in private schools are entitled to receive a reasonable return on their investment, there is no clear guidance in law as to what this term means. We must comply with Chinas extensive regulations on private and foreign participation in the education sector.Although our corporate structure and business are designed to comply with the limitations on foreign investment and participation in the education sector, we cannot assure you that we will not be found to be in violation of any current or future Chinese laws and regulations. According to the new company law of the Peoples Republic of China (PRC) enacted January 1, 2006, the PRC corporations shall have a board of supervisors or a supervisor in addition to a board of directors.Our two subsidiaries in China, Beijing Fenghua Education Consulting Co., Ltd. and Weifang Jiahua Education Consulting Co., Ltd., currently have no supervisor or board of supervisors.Therefore, the State Administration of Industry and Commerce (SAIC) may request that either or both of the two subsidiaries revise their articles of association and establish a board of supervisors when they apply for renewal of their business licenses with the SAIC in the future. According to the Regulations on Chinese-foreign Cooperation in Running a School and the Rules on Administration of Private Non-enterprise Unit Registration, a Chinese-foreign cooperative joint venture school without legal person status requires approval from the Ministry of Education (MOE), a central state government authority in charge of foreign cooperation, as well as a certificate of Chinese-foreign cooperation in running a school from the provincial government.One of our subsidiaries, Beihai International College of Weifang University (Beihai Weifang School) is operating as a Chinese-foreign cooperative joint venture school without legal person status according to an official confirmation letter issued by the Peoples Government of Shandong Province on December 31, 2004.Although Beihai Weifang School submitted an application letter to MOE with respect to the approval for operating as a Chinese-foreign cooperative joint venture school without legal status, Beihai Weifang School has not received such approval yet as the approval process can be lengthy. We believe that we are permitted to operate as we have filed an application for approval with the MOE; however, if this is not the case, it could have a material adverse affect on our revenues and results of operations. 15 Chinese economic, political and social conditions, as well as changes in any government policies, laws and regulations, could adversely affect the overall economy in China or the prospects of the education market, which in turn could adversely affect our business. A significant amount of our operations are conducted in China, and a significant amount of our revenues are derived from China. Accordingly, our business, financial condition, results of operations, prospects and certain transactions we may undertake are subject, to a significant extent, to economic, political and legal developments in China. The Chinese economy differs from the economies of most developed countries in many respects, including the amount of government involvement, level of development, growth rate, control of foreign exchange and allocation of resources. While the Chinese economy has experienced significant growth in the past two to three decades, growth has been uneven, both geographically and among various sectors of the economy. Demand for our programs and services depends, in large part, on economic conditions in China. Any slowdown in Chinas economic growth may cause our potential customers to delay or cancel their plans to participate in our educational services, which in turn could reduce our revenues. Although the Chinese economy has been transitioning from a planned economy to a more market-oriented economy since the late 1970s, the Chinese government continues to play a significant role in regulating industry development by imposing industrial policies. The Chinese government also exercises significant control over Chinas economic growth through the allocation of resources, controlling the incurrence and payment of foreign currency-denominated obligations, setting monetary policy and providing preferential treatment to particular industries or companies. Changes in any of these policies, laws and regulations could adversely affect the overall economy in China or the prospects of the education market, which could harm our business. The Chinese government has implemented various measures to encourage foreign investment and sustainable economic growth and to guide the allocation of financial and other resources, which have for the most part had a positive effect on our business and growth. However, we cannot assure you that the Chinese government will not repeal or alter these measures or introduce new measures that will have a negative effect on us. Chinas social and political conditions are also not as stable as those of the United States and other developed countries. Any sudden changes to Chinas political system or the occurrence of widespread social unrest could have negative effects on our business and results of operations. In addition, China has tumultuous relations with some of its neighbors and a significant further deterioration in such relations could have negative effects on the Chinese economy and lead to changes in governmental policies that would be adverse to our business interests. Uncertainties with respect to the Chinese legal system could adversely affect us. Our operations in China are governed by Chinese laws and regulations. The Chinese legal system is based on written statutes. Prior court decisions may be cited for reference but are not relied upon as precedents. Since 1979, Chinese legislation and regulations have significantly enhanced the protections afforded to various forms of foreign investments in China. However, China has not developed a fully integrated legal system and recently enacted laws and regulations may not sufficiently cover all aspects of economic activities in China. In particular, because these laws and regulations are relatively new, and because of the limited number of published decisions and their non-binding nature, the interpretation and enforcement of these laws and regulations involve uncertainties. Operating in China involves a high risk that restrictive rules and regulations could change at any time.Chinese authorities could assert that any portion or all of our existing or future ownership structure and business violate existing or future Chinese laws and regulations and require us to curtail or cease our operations in China. In addition, the Chinese legal system is based in part on governmental policies and internal rules (some of which are not published on a timely basis, or at all) that may have a retroactive effect. As a result, we may not be aware of our violation of these policies and rules until after the occurrence of the violation. If Chinese authorities find us to be in violation of any Chinese laws or regulations, they would have broad discretion in dealing with such a violation, including, without limitation, the following: ● levying fines; ● revoking our business licenses and other approvals; ● requiring us to restructure our ownership or operations; and ● requiring us to discontinue any portion or all of our education business in China. Our business, financial condition and results of operations may be adversely affected by the uncertainties of the Chinese legal system or any changes in the laws and regulations that are applicable to us. 16 We are subject to uncertainty related to the tax systems in China and any uncertainty in taxation could negatively affect our business, results of operations and financial condition. Through our subsidiaries, we conduct a significant amount of our business in China. China currently has a number of laws related to various taxes imposed by both national and regional governmental authorities. Applicable taxes include value added tax, corporate income tax (profits tax), and payroll (social) taxes, together with others.In contrast to more developed market economies, laws related to these taxes have not been in force for a significant period, and interpretive regulations are often unclear or nonexistent. Often, there are differing opinions regarding legal interpretation, both among and within government ministries and organizations, resulting in uncertainties and areas of conflict.Matters of taxation, customs and currency control, as well as other areas, are subject to review and investigation by a number of governmental authorities, who are enabled by law to impose extremely severe fines and penalties.Any regulatory uncertainty in taxation or other areas could negatively affect us through increased operating costs, which could have a material adverse effect on our business, results of operations and financial condition. We and our subsidiaries may not be able to enforce our agreements in China, which could have a negative impact on our operations. Chinese law governs many of our material agreements. There are substantial uncertainties regarding the interpretation and application of Chinese laws and regulations that govern the enforcement and performance of our contractual arrangements. Although we use Chinese lawyers to assist us in preparing our agreements, there can be no assurance that we can enforce any of our material agreements or that remedies will be available outside of China. China's system of laws and the enforcement of existing laws may not be as certain in implementation and interpretation as U.S. or other laws. The Chinese judiciary is relatively inexperienced in enforcing corporate and commercial law, leading to a higher than usual degree of uncertainty as to the outcome of any litigation. Even where adequate laws exist in China, it may be impossible to obtain swift and equitable enforcement of such laws.It is also difficult to enforce foreign judgments in China.The inability to enforce or obtain a remedy under any of our material agreements could have a material adverse impact on us and our results of operations. Adverse changes in economic and political policies of the Chinese government could have a material adverse effect on the overall economic growth of China, which could adversely affect our business. We expect to increase our operations as an education service provider in China.As such, our results of operations, financial condition and prospects will be affected, on an increasingly significant basis, by economic, political and legal developments in China. Chinas economy differs from the economies of most developed countries in many respects, including the amount of government involvement, level of development, growth rate, control of foreign exchange and allocation of resources. The economy of China is a planned economy subject to five-year and annual plans adopted by the government that set down national economic development goals. Policies of the Chinese government can have significant impact on the countrys economic conditions. The Chinese government has confirmed that economic development will follow a model of a market economy under a socialist regime.We believe that in the future, the Chinese government will continue to strengthen its economic and trading relationships with foreign countries and business development in China will follow market forces. However, a change in economic and political policies may adversely affect our business, prospects and financial condition, to a material extent. For example, since early 2005, the Chinese government has implemented certain measures to control the pace of economic growth. Such measures may cause a decrease in the level of economic activity in China, which in turn could adversely affect our results of operations and financial condition. Our Chinese business may fail due to loss of our CIBT center facility providers and educational service providers. We are heavily dependent on facilities and services provided by certain of our third party service providers, which we refer to as educational service providers, in China and the U.S. Since June 2007 we have started to establish mini-campuses, or CIBT centers to deliver our programs via video conferencing.We plan to continue to establish teaching locations in China in 2011, so we will be heavily dependent on facilities provided by certain third party universities or colleges, or CIBT center facility providers, to set up our CIBT centers. There can be no assurance that the cooperation agreements with the educational service providers and CIBT center facility providers will continue on terms acceptable to us or not be revoked by them. Also, our Chinese business is indirectly based on the success of our educational service providers and CIBT center facility providers. If we lose our current educational service providers and CIBT center facility providers, we may be unable to enter into similar cooperation agreements with other parties to provide us with campuses, facilities, or services on acceptable terms, or at all, and this may materially and adversely affect our operations. 17 Due to various restrictions under Chinese laws on the distribution of dividends by our Chinese operating companies, we may not be able to pay dividends to our stockholders. The Wholly-Foreign Owned Enterprise Law (1986), as amended and the Wholly-Foreign Owned Enterprise Law Implementing Rules (1990), as amended and the Company Law of the PRC (2006) contain the principal regulations governing dividend distributions by wholly foreign owned enterprises.Under these regulations, wholly foreign owned enterprises (WFOE), may pay dividends only out of their accumulated profits, if any, determined in accordance with Chinese accounting standards and regulations.Additionally, a WFOE is required to set aside a certain amount of its accumulated profits each year, if any, to fund certain reserve funds.These reserves are not distributable as cash dividends except in the event of liquidation and cannot be used for working capital purposes. Furthermore, if our consolidated subsidiaries in China incur debt on their own in the future, the instruments governing the debt may restrict our ability to pay dividends or make other payments.If we or our consolidated subsidiaries are unable to receive all of the revenues from our operations as a result of the aforementioned contractual or dividend arrangements, we may be unable to pay dividends on our common shares. Operating Risks The slowdown of economic growth in Canada, China and elsewhere could negatively affect our profitability and growth. The Chinese economy has experienced rapid growth over the past decade. The Chinese government recently expressed concerns over, among other things, inflation and the development of a bubble in Chinas housing market due to the rapid pace of growth of its economy.As a result, the Chinese government recently increased interest rates, but the effect of this and other measures in light of the global economic credit crisis are uncertain. If Chinas economy slows significantly, unemployment could increase which may impact the ability of our graduates to secure positions in the workforce. This could have a material adverse impact on the demand for enrollment in our programs, which could in turn adversely impact our business and profitability. In Canada, the economic downturn may also impact the demand for the educational programs offered by Sprott-Shaw and KGIC. In addition, IRIXs business may be negatively impacted as clients seek to reduce the amount spent on marketing and advertising campaigns and pursue fewer modes of advertising. This could materially adversely affect our results of operations, financial condition and cash flows. Our operations are subject to various litigation risks that could increase our expenses, impact our profitability and lower the value of your investment in us. Although we are not currently involved in any litigation, the nature of our operations exposes us to possible future litigation claims. There is a risk that any claim could be decided against us, which could harm our financial condition and results of operations. Similarly, the costs associated with defending against any claim could dramatically increase our expenses, as litigation is often very expensive. Possible litigation matters may include, but are not limited to, disputes stemming from cooperation agreements we or our subsidiaries entered into with other educational institutions, workers compensation, insurance coverage, property rights or injuries to students or faculty in our facilities. Should we become involved in any litigation we will be forced to direct our limited resources to settling or defending against or prosecuting the claim(s), which could impact our profitability and lower the value of your investment in us. Loss of certain key personnel may adversely impact our business. The success of our business will depend on the management skills of Toby Chu, our President and Chief Executive Officer, Patrick Dang, Acting President of Sprott-Shaw, Sung Sub Lim, President of the KGIC Colleges and the relationships they and other key personnel have with educators, administrators and other business contacts they have in China and North America. The loss of the services of any of our key personnel could impair our ability to successfully manage our business in China and Canada. We also depend on successfully recruiting and retaining qualified and experienced managers, sales persons and other personnel who can function effectively in China and Canada. In some cases, the market for these skilled employees is highly competitive. We may not be able to retain or recruit such personnel on acceptable terms to us, which could adversely affect our business prospects and financial condition. 18 Our success depends, in part, on our ability to keep pace with changing market needs. Our success significantly depends on acceptance of our programs by prospective students or employers. Economic and employment markets are developing rapidly. If we are unable to adequately respond to changes in market requirements, the rates at which our graduates obtain jobs could suffer and thus our ability to attract and retain students could be impaired. Accordingly, it is important for us to develop our programs or create new programs in response to changes in the economic and employment markets. We may not have enough funds to develop our current programs or create new programs. Even if we are able to expand our current programs or develop acceptable new programs, we may not be able to begin offering these new programs as quickly as our competitors offer similar programs, which could materially adversely affect our results of operations and financial condition. AHLA-EI may not renew their agreement with us, which could materially adversely affect our results of operations and financial condition. CIBT is the sole distributor of a license to the educational programs created by AHLA-EI which it acquired from a third party in 2008 by way of assignment, and has sublicensed to certain entities in China and other countries. These entities include corporate organizations, academic institutions and hotel and education consulting companies. The licenses range in term from two years or until terminated by the parties in accordance with the terms of the licenses.Our license with AHLA-EI expires in December 2012. There can be no assurance that we will be able to renew this license. If we are unable to renew this license, it is likely that enrollment levels at certain of our centers and other locations would decline, which would result in a decrease in revenues unless we are able to secure another license with an equally well-regarded but different provider of hotel and tourism management programs. The personal information that we collect may be vulnerable to breach, theft or loss, which could subject us to liability or adversely affect our reputation and operations. Possession and use of personal information in our operations subjects us to risks and costs that could harm our business and reputation.We collect, use and retain large amounts of personal information regarding our students and their families, including personal and family financial data.We also collect and maintain personal information of our employees in the ordinary course of business.Although we use security and business controls to limit access and use of personal information, a third party may be able to circumvent those security and business controls, which could result in a breach of student or employee privacy.In addition, errors in the storage, use or transmission of personal information could result in a breach of student or employee privacy.Possession and use of personal information in our operations also subjects us to legislative and regulatory burdens that could require us to implement certain policies and procedures, regarding the identity theft related to student credit accounts, and could require us to make certain notifications of data breaches and restrict our use of personal information.A violation of any laws or regulations relating to the collection or use of personal information could result in the imposition of fines against us.As a result, we may be required to expend significant resources to protect against the threat of these security breaches or to alleviate problems caused by these breaches.While we believe we take appropriate precautions and safety measures, there can be no assurances that a breach, loss or theft of any such personal information will not occur.Any breach, theft or loss of such personal information could have a material adverse effect on our financial condition, reputation and growth prospects and result in liability under privacy statutes and legal actions against us. Our multimedia services and advertising business may be adversely impacted by an economic downturn. Multimedia and advertising companies, in general, are dependent upon economic conditions.Historically, advertising revenues have increased with the beginning of an economic recovery, principally with increases in advertising by the banking, financial, insurance and securities industries.Decreases in advertising revenues have historically corresponded with regional or national recessionary conditions.Advertising revenues from the real estate industry constituted a significant portion of IRIXs overall revenues.A reduction in demand for advertising in the real estate and other industries could result from a decline in economic conditions and thus a decline in the amount spent on advertising in general.As a result, the results of operations of IRIX may be adversely impacted by a decline in economic conditions. IRIX currently depends on a large portion of Asian clientele and the loss of, or a significant reduction in Asian clientele would significantly reduce our revenues from multimedia services and advertising, and adversely impact our consolidated operating results. A large portion of our clientele in the multimedia services and advertising business are people of Asian descent in Vancouver, British Columbia, Canada, or are related to or affiliated with people of Asian descent in Vancouver, British Columbia, Canada.Should there be a downturn in the immigration environment in Vancouver, British Columbia, Canada, this could cause us to lose clients and negatively impact our advertising revenues.We may not be able to maintain our current Asian clientele.We cannot be certain that we can develop new clients or expand our existing client base.This could cause the operating results of IRIX to decline.Therefore, a loss of our Asian clients would materially reduce our revenues from our multimedia and advertising business and adversely impact our consolidated operating results and financial condition. 19 Risks Related to Our Common Shares The issuance of shares upon the exercise of options and warrants may cause immediate dilution to our existing shareholders. The issuance of shares upon the exercise of options may result in dilution to the interests of other stockholders.As of August 31, 2010, there were outstanding options to purchase 3,965,000 shares of our common stock at exercise prices ranging from $0.51 to $2.00 per share, with expiry dates ranging from February 2011 to August 2013; all of these outstanding options were exercisable as at August 31, 2010. As of August 31, 2010, there were outstanding warrants to purchase 210,000 shares of our common stock at an exercise price of $0.70 per share (which expired in November 2010); all of these outstanding warrants were exercisable as at August 31, 2010. If all outstanding options and warrants were exercised, our issued and outstanding share capital would increase by 4,175,000 shares, or approximately 6.0% based on 69,226,011 shares of our common shares outstanding as of August 31, 2010. This would result in an immediate dilution to our existing shareholders.Conversion of the outstanding options and warrants may also depress the price of our common shares, which may cause investors or lenders to reconsider investing in us and thus adversely affect our financing efforts. The market price for our common shares may be volatile. The market price for our common shares may be volatile and subject to wide fluctuations in response to factors such as actual or anticipated fluctuations in our quarterly results of operations, changes in financial estimates by securities research analysts, changes in the economic performance or market valuations of other comparable companies, announcements by us or our competitors of material acquisitions, strategic partnerships, joint ventures or capital commitments, fluctuations of exchange rates between RMB and Canadian dollar, intellectual property litigation, release of lock-up or other transfer restrictions on our outstanding shares or common shares, and economic or political conditions in China. In addition, the performance, and fluctuation in market prices, of other companies with business operations located mainly in China that have listed their securities in the United States may affect the volatility in the price and trading volumes of our common shares.Furthermore, the securities markets have from time to time experienced significant price and volume fluctuations that are not related to the operating performance of particular companies.These market fluctuations may also materially and adversely affect the market price of our common shares. We may be classified as a passive foreign investment company, which could result in adverse U.S. federal income tax consequences to U.S. holders of our common shares. We do not expect to be considered a passive foreign investment company, or PFIC, for U.S. federal income tax purposes for our current taxable year ending August 31, 2010.However, the application of the PFIC rules is subject to ambiguity in several respects, and, in addition, we must make a separate determination each taxable year as to whether we are a PFIC (after the close of each taxable year).Accordingly, we cannot assure you that we will not be a PFIC for our current taxable year or any future taxable year.A non-U.S. corporation will be considered a PFIC for any taxable year if either (i)at least 75% of its gross income is passive income or (ii)at least 50% of the value of its assets is attributable to assets that produce or are held for the production of passive income.The market value of our assets generally will be determined based on the market price of our common shares, which is likely to fluctuate.In addition, the composition of our income and assets will be affected by how, and how quickly, we spend the cash we raise.If we were treated as a PFIC for any taxable year during which a U.S. person held a common share or common shares, certain adverse U.S. federal income tax consequences could apply to such U.S. person.See Item 10E.TaxationU.S. Federal Income Tax Consequences Additional Rules that May Apply to U.S. Holders. We do not intend to pay dividends and there will be fewer ways in which you can make a gain on any investment in us. We have never paid any cash dividends and currently do not intend to pay any dividends for the foreseeable future.To the extent that we require additional funding currently not provided for in our financing plan, our funding sources may likely prohibit the payment of dividends.Because we do not intend to declare dividends, any gain on an investment in us will need to come through appreciation of our stock price. We indemnify our directors and officers against liability, and this indemnification could negatively affect our operating results. In accordance with our articles of incorporation, we indemnify our officers and our directors for liability arising while they are carrying out their respective duties.Our articles of incorporation also allow for reimbursement of certain legal defenses.In addition to this, we insure our directors and officers against certain liabilities. The costs related to such indemnification and insurance coverage, if either one of them or both were to increase, could materially adversely affect our operating results and financial condition. Fluctuation and impairment of marketable securities will materially impact our net income and thus, our stock price. From time to time, we may hold marketable securities.We are required to value our marketable securities holdings at market value, instead of at the lower of cost and market value.Fluctuation of the market price of marketable securities could adversely impact our net income.The quoted market value of these securities may decline significantly since they were acquired which may result in us recognizing a substantial impairment of the carrying value of the securities to recognize the lower market value of our investment under our valuation method. We have no control over the market price of marketable securities in other companies we may hold and cannot predict the possible impact to our financial results.A decline in the price of these securities may produce a material decrease in our net income and thus, our stock price. 20 ITEM 4. Information on the Company We were incorporated on November 17, 1986 under the Business Corporations Act (British Columbia).Our common shares are listed for trading in the United States on the NYSE Amex and in Canada on the Toronto Stock Exchange, under the symbol MBA.Our common shares were listed for trading in Canada on the TSX Venture Exchange until May 26, 2010, when they were listed for trading on the Toronto Stock Exchange.Our fiscal year end is August 31.We changed our name from Capital Alliance Group Inc. on November 14, 2007. Our head office is located at Suite 1est Broadway, Vancouver, British Columbia, Canada V5Z4J7.Our telephone number is 604-871-9909.Our website is www.cibt.net.The information contained on this and our other websites is not a part of this annual report. We are a provider of educational services including business management degree programs, career-oriented diploma programs, and language training services to students through our infrastructure located primarily in Canada and China, as well as other countries around the world. We deliver western-style education to students from emerging Asian countries and Canada, providing our graduates with increased earnings potential working for multinational companies in their home countries or abroad. In addition, we recruit international students to enroll at our Canadian campuses and other locations around the world and provide them with an enhanced learning experience, western credentials and overseas employment experience. We operate our education programs and services business through the following subsidiaries: 1. CIBT, which conducts operations primarily in China and in which we currently hold a 100% ownership interest; 2. Sprott-Shaw, which operates primarily in Canada and with a presence in Asia and the Middle East, in which we acquired a 100% ownership interest on December 17, 2007; and 3. The KGIC Colleges, which are comprised of KGIC Business College (2010) Corp. and KGIC Language College (2010) Corp., our wholly-owned subsidiaries that operate primarily in Canada, and were organized in connection with the acquisition of substantially all of the assets of KGIC on March 15, 2010. In addition, we hold a 51% interest in IRIX, a multimedia service and advertising agency located in Vancouver, British Columbia, Canada. The following table sets forth certain information relating to our subsidiaries: Subsidiary Date of Incorporation Country of Incorporation Percentage of Ownership Principal Business CIBT February 9, 1994 British Columbia, Canada 100% Provide education and training services primarily in China through our CIBT education centers, CIBT Beihai International College, CIBT Wyotech Automotive Institute, CIBT-BJUT School of Business and Tourism Training Institute Sprott-Shaw December 7, 2007 British Columbia, Canada 100% Holding company of Sprott-Shaw Community College, Sprott-Shaw Degree College and Sprott-Shaw International Language College and provider of education and training services primarily in Canada and parts of Asia KGIC Business College (2010) Corp. February 22, 2010 British Columbia, Canada 100% Provide business education and training services primarily in Canada KGIC Language College (2010) Corp. February 22, 2010 British Columbia, Canada 100% Provide English language education and training services primarily in Canada IRIX October 5, 1994 British Columbia, Canada 51% Provide graphic design, marketing and advertising services in Canada, Hong Kong, and the U.S. 21 A. History and Development of our Company Since the beginning of our last completed fiscal year we have conducted the following: In September 2009, we signed an agreement with a Canadian investment holdings company to license our brands CIBT School of Business and Sprott-Shaw Community College in Vietnam.In connection with this license, Sprott-Shaw entered into a memorandum of understanding with Thang Long University in Hanoi, Vietnam to develop programs aimed at preparing Vietnamese nursing graduates to work abroad by providing training that meets international nursing standards and developing their English language proficiency. In October 2009, we signed an agreement with China Central Radio and Television University in Beijing, China to develop programs incorporating course content from CIBTs operations in China, Sprott-Shaws operations, and programs offered by AHLA-EI into China Central Radio and Television Universitys programs.These programs will in turn be offered to a global audience through select CIBT and Sprott-Shaw locations in a number of countries, including Canada, the Philippines, South Korea, Jamaica and Vietnam. In October 2009, we negotiated a non-brokered private placement to raise $3,000,000 by the issuance of common shares at a price of $0.70 per share.Total proceeds of $3,308,700 were raised in the non-brokered private placement, an oversubscription of $308,700 from the original $3,000,000.The financing was undertaken with several purchasers, including institutional investors, in two tranches.Finders fees were payable in connection with a portion of the financing.On November 4, 2009, we closed the first tranche of this financing under which we raised $2,100,000 by the issuance of 3,000,000 common shares at a price of $0.70 per share and incurred a finders fee consisting of a cash commission of $105,000 and finders warrants, exercisable for one year, entitling the holder to purchase 210,000 common shares at a price of $0.70 per share.On November 24, 2009, we closed the second tranche under which we raised $1,208,700 by the issuance of 1,726,714 common shares at a price of $0.70 per share and incurred a finders fee consisting of a cash commission of $108,243. In November 2009, Sprott-Shaw signed a memorandum of understanding with Hanoi Tourism College in Hanoi, Vietnam that relates to a number of initiatives including delivery of Sprott-Shaws English language and hotel tourism management programs at Hanoi Tourism College, recruitment of qualified Vietnamese students by Hanoi Tourism College for enrollment at Sprott-Shaw campuses in Canada and CIBT campuses in China, and co-development of an internship program for the hotel tourism management program allowing students to intern with major hotels in Vietnam. In December 2009, we signed a term sheet agreement with a Canadian based investment holding company with an extensive business presence in India to license the brands of our subsidiaries, CIBT and Sprott-Shaw, in a number of selected states in India.The term sheet outlines the business terms, conditions and other milestones for the licensee to establish several businesses and vocational and language training schools in India and also allows for the licensee to offer selected programs at campuses in India, market the programs and recruit students from India to Canada, and establish credit transfer programs among India and other CIBT and Sprott-Shaw partner campuses worldwide.The term sheet will form the basis of a formal licensing agreement to be negotiated by the parties.There can be no assurance that a formal licensing agreement will be signed. In January 2010, we signed an agreement with AHLA-EI to acquire the master license to offer hotel management, travel tourism, and hospitality education programs in the Philippines.The master license is valid for five years and gives Sprott-Shaw the exclusive rights to teach, sub-distribute, test and certify AHLA-EIs renowned educational programs and graduates in the Philippines.AHLA-EI's hotel program graduates are recognized by nearly all major hotel chains in over 60 countries worldwide. This exclusive status has been granted in addition to CIBT's master license rights for China. In March 2010, we acquired substantially all of the assets, including intellectual property and regulatory approvals, and assumed certain liabilities of KGIC. In April 2010, we entered into a memorandum of understanding with Meridian International Business and Arts College in the Philippines to deliver our English language training programs and university preparatory programs. In May 2010, our common shares were listed for trading on the Toronto Stock Exchange and, accordingly, ceased trading on the TSX Venture Exchange. We believe that companies listed on the Toronto Stock Exchange are more attractive to institutional investors than companies listed on the lower tier TSX Venture Exchange. In September 2010, we announced plans to establish a full scale job placement call center in Manila, Philippines to seek out potential employers for our students. 22 In October 2010, we launched our global learning centers, a video-conference based learning platform and education distribution network that will allow CIBT and its Asia-based academic partners the ability to distribute Western education programs through real-time video conferencing in multiple locations throughout Asia, including China, South Korea, Vietnam, the Middle East and the Philippines. In October 2010, we entered into an agreement with Northeastern State University (NSU) in Oklahoma to establish a global learning center at NSUs campus and agreed to work towards offering transfer credits and exchange programs to allow our students to further their studies at NSU. In November 2010, we entered into agreements with additional institutions in China to expand our hotel and tourism course offerings, including providing the AHLA-EI program, hotel management programs, hospitality English training programs and 2+2 degree programs in hospitality management. In November 2010, Sprott-Shaw entered into agreements with certain state owned universities in Vietnam to provide English language and medical English training, allied health and travel tourism management programs, and student recruitment initiatives for studying in Canada. In January 2011, we announced entry into an agreement with Open University of China (OUC) to launch a series of international hotel management education and training programs through OUCs education system in China. Over the next twelve months, our plans are to: ● integrate the assets and personnel of KGIC into our operations, especially KGICs network of international recruiting offices and agents; ● integrate any other assets or businesses acquired into our operations; ● continue building a network of new CIBT centers in additional Asian cities, and further develop our current programs, campuses and CIBT center locations; ● increase revenues by increasing student enrollments at our campuses and CIBT center locations; ● continue to expand across China by potentially acquiring Chinese degree-granting institutions and/or other state-owned colleges in China and transform them into private business colleges; ● expand the presence of Sprott-Shaw and KGIC in the Philippines and establish additional locations in other parts of Asia, including Thailand, South Korea, Malaysia, Vietnam and India; ● enhance our product offerings by increasing our focus on the college preparation market and implementing a new Certified General Accountant program combined with aBachelor degree in Canada and Asia; ● increase the number of English language students at KGIC (and all of our other schools) who subsequently enroll in certificate or degree-granting, programs at Sprott-Shaw and other schools within in our system; ● continue to develop closer marketing and cross-selling relationships between Sprott-Shaw, CIBT and KGIC in order to encourage more Chinese and foreign students to come to Sprott-Shaws Canadian campuses to study; ● maintainstrong relationships with our CIBT center and campus location facility and educational service providers, as well as with the Chinese authorities; and ● continue to promote our businesses and brands. We had cash and cash equivalents of approximately $11,551,835 and a working capital deficit of approximately $1,836,438 as of August 31, 2010. We expect to continue to generate sufficient cash flows from operations to meet our operating requirements for fiscal 2011 and 2012. However, we estimate that we will need significant net additional financing of approximately $10.5 million to carry out our proposed expansion plans for fiscal 2011 and 2012. We plan to obtain the necessary funds from equity or debt financings, as required.However, there can be no assurance that we will be able to obtain the additional financing required, or any at all.If we are not able to obtain additional financing, we may be required to scale back our expansion plans or eliminate them altogether.There can be no assurance that we will achieve our plans, or any of them. 23 Capital Expenditures Our capital expenditures since June 1, 2006 to the date of this annual report (excluding KGIC) were $2,827,414, excluding acquisitions, and related primarily to the purchase of property and equipment and leasehold improvements.KGICs capital expenditures since March 15, 2010 to the date of this annual report were $51,011. In addition, capital expenditures currently in progress relate to the same activities.In fiscal 2010, we expended a total of $672,645 to purchase property and equipment. B. Business Overview OVERVIEW We are a provider of educational services including business management degree programs, career-oriented diploma programs, and language training services to students through our infrastructure located primarily in Canada and China, as well as other countries around the world. We deliver western-style education to students from emerging Asian countries and Canada, providing our graduates with increased earnings potential working for multinational companies in their home countries or abroad. In addition, we recruit international students to enroll at our Canadian campuses and other locations around the world and provide them with an enhanced learning experience, western credentials and overseas employment experience. Our goal is to become the leading provider of western-style education in China and Asia, and the largest importer of students to study in Canada. We deliver our education programs and training services in Canada, China and other countries by ways of: (a) Traditional Campus settings (that we call campuses); (b) Mini-campuses, or Centers, located in urban & remote locations (that we call centers); (c) Joint Program Schools (where we enter into arrangements with other educational institutions and organizations in China, Canada and other countries in order to share their facilities, resources and programs under a revenue sharing arrangement); (d) International recruiting offices (which house our recruitment personnel and marketing agents in foreign countries, which personnel recruit international students and provide student services to support them); and (e) Corporate offices (where administrative functions take place). We operate our education programs and services business through three subsidiaries and industry brands, including: CIBT School of Business and Technology Corp. in China, Sprott-Shaw Degree College Corp. in Canada, and the KGIC Colleges (which includes KGIC Business College (2010) Corp. and KGIC Language College (2010) Corp.), both of which are also located in Canada. In addition, we also hold a 51% interest in IRIX, a multimedia services and advertising company located in Canada. For a breakdown of our physical locations, please see Table 1 below. Table 1: Subsidiary Name Campuses Centers Joint Program Schools International Recruiting Offices Corporate Offices Total Full scale teaching facility Small scale teaching facilities Programs offered at other academic institutions. International marketing and recruiting offices Headquarters and administrative offices CIBT 5 5 29 0 3 42 Sprott-Shaw 18 6 2 0 1 27 KGIC Colleges 8 0 0 6 0 14 TOTAL 31 11 31 6 4 83 24 Our target students for our schools are recent high school graduates or adult persons working in urban centers.We believe that our core educational programs in business, hotel and tourism management, and healthcare represent large and growing markets with attractive employment opportunities. We are a fully integrated provider of educational programs and services.We offer a wide range of education programs and training courses, including: college preparation courses, English language training and certification courses, and diploma and degree programs in business, healthcare, hotel management, information technology, automotive technical training, and corporate executive training.We are the largest trainer of practical nurses in Canada and also offer these programs in other countries.In addition, we offer bachelors of business administration programs in China and Canada. We create our own education programs and training services and also offer programs created by other institutions at our campuses and other locations.We seek to achieve continued growth in a manner that reinforces our reputation for providing high-quality career-oriented educational programs that advance the careers of our students.We teach our classes primarily in English and Chinese, and we have a strong track record for placing our students with multinational corporations in China and other countries. CIBT (China) Through our subsidiary, CIBT, we have been active in the Chinese market since 1995, and we believe that we are one of the oldest Sino-foreign educational services companies operating in China today.We had a relatively long history of offering high-quality MBA programs, and are now diversifying into the mass market in China with additional career-oriented programs in business, hotel and tourism management, information technologies, automotive training, and English and other studies that we are importing from our subsidiaries in Canada, and through various curriculum licensing agreements from third parties.Within China, we develop new campuses through a three step process.The first step is to enter into a collaborative agreement with an established post-secondary school or educational provider whereby we offer selected courses that are demand driven by the local market.The second step is to develop a CIBT center, which averages approximately 2,000 to 5,000 square feet of classroom space, through which we offer a more comprehensive course offering, using both on the ground instructors as well as sophisticated video conferencing technology.The third step is to develop a full-scale campus such as our three campuses in Beijing and two campuses in Weifang, China.We believe that our three step collaborative partnering process reduces business risk and provides us with a better assessment of each market, and that our partnering strategy reduces capital costs for new campus expansions, provides us access to a large pool of existing students, and establishes relationships with domestic partners (including state-owned universities) that allow us to operate more effectively under Chinas regulatory environment. We also provide 1+1 masters degree programs in business and 2+2 bachelors degree programs in business to Chinese students, where a portion of their studies occur at a CIBT campus in China and the remainder in Canada or another English speaking country abroad. Sprott-Shaw In December 2007 we bought Sprott-Shaw Community College and Sprott-Shaw Degree College, which comprise our Sprott-Shaw subsidiary. Sprott-Shaw is one of the oldest and largest career colleges in Canada, with an operating history spanning 107 years.Sprott-Shaw provides a wide range of educational programs, including vocational training (primary diploma and certificate programs) in business, information technology, allied health, early childhood education, hotel and tourism, skilled trades, practical nursing, resident care attendant and international studies to both high school graduates and working adults in Canada.It also provides English language training to the large immigrant population (primarily of Asian descent) living in British Columbia, Canada.Its extensive library of career-oriented coursework is now being used by CIBT to offer vocational programs targeted towards the mass market in China, and for export to other countries in Asia.Sprott-Shaw is the largest trainer of practical nurses in Canada and has an affiliation with Far Eastern University in the Philippines to train resident care attendants who may ultimately find work in Canada or other countries. Sprott-Shaw is one of only a few for-profit colleges in Canada that is accredited to offer bachelor degrees by the Ministry of Education in British Columbia, Canada.We provide four-year bachelor degree programs in business to Canadian and international students through Sprott-Shaw Degree College in Canada.In addition, CIBT is now using this unique capability to attract additional students from China and other countries to study business programs at Sprott-Shaws facilities in Canada. We believe that Sprott-Shaws degree granting authority is a distinct competitive advantage for us in attracting students from China and other countries. In addition to China and Canada, Sprott-Shaw is currently teaching allied health care programs to students in the Philippines; resident care attendant and hotel management programs to students in Jamaica; and English language and allied healthcare programs to students in Vietnam. Prior to March 15, 2010, we operated a combined total of 54 locations (including 4 corporate offices) in Canada and China under the CIBT and Sprott-Shaw brands. We provided our education services through our own leased locations, as well as through collaborative agreements and arrangements with a number of other organizations and institutions in China, Canada and other countries. During the year ended August 31, 2010, approximately 97% of our revenues were generated by our education programs and training services business through CIBT, Sprott-Shaw and the KGIC Colleges, with 13% earned by CIBT through its operations in China, 66% earned by Sprott-Shaw through its operations in Canada and abroad, and 18% earned by the KGIC Colleges through their operations in Canada and abroad.The remaining 3% of our revenues was derived from our multimedia services and advertising business, IRIX. 25 KGIC Colleges On March 15, 2010, we acquired from KGIC substantially all of the operating assets of KGIC pursuant to an asset purchase agreement dated March 15, 2010 among the KGIC Colleges and KGIC. The maximum purchase price was $9 million, consisting of $5 million payable in cash at closing (subject to a negative working capital adjustment) and a maximum of $4 million to be paid pursuant to an earn-out agreement if certain revenue and EBITDA milestones are achieved by the KGIC Colleges over the next three years.See Operating and Financial Review and Prospects Significant Transactions Affecting Our Results KGIC Acquisition for more information. Our KGIC subsidiary is one of the largest private English language training schools and business colleges in Canada, with eight campuses in British Columbia, Ontario and Nova Scotia, Canada and six international recruiting offices in China, Japan, Korea, Taiwan, Spain and Mexico. These international recruiting offices conduct market research for strategic planning purposes, develop and support their respective networks of independent recruiting agents in order to obtain student enrollments, they recruit directly for students, and also facilitate the implementation of joint programs with other institutions. KGIC provides a range of education programs and training courses in the areas of business management, hotel management, office management, and career training and publishing. It also provides a wide array of English language training courses including ESL, TOESL, public speaking and modern media, power-writing for journalism and publishing, interpretation and translation, and various forms of English language test preparation, among others. For fiscal 2010, 76% of KGICs revenues were derived from English-related courses generally lasting four to twelve weeks, and 24% were from business and other programs generally lasting one year or less. Through KGIC Press, KGIC also focuses on curriculum development to better service the changing trends of English learning for international students of various age groups. In-house development of academic and supplementary materials allows KGIC to update its curriculum content and incorporate feedback from instructors periodically in order to cater to changing students needs.This has led to a more efficient and structured publishing process over the years. As a result of KGIC Press, KGIC Colleges also operate in the areas of curriculum publishing, custom-designing of program materials for various groups and institutions, graphic design, copy editing and printing for all departments of the KGIC Colleges and its affiliates. On closing of the KGIC acquisition, we added approximately 204 employees to our operations who were previously employees of KGIC. This complimented the 553 employees already employed by CIBT and Sprott-Shaw on that date. The initial positions, base salaries and benefits of these KGIC employees are comparable to the positions, salaries and benefits held by them immediately prior to closing.The President of the KGIC Colleges, Mr. Sung Sub Lim, and the Vice-President of the KGIC Colleges, Mr. Steve Sohn, also joined our management team effective on closing of the transaction. Due to the recent acquisition of KGIC, we are developing a reorganization plan to streamline our Canadian operations by combining certain job functions, teaching facilities and program delivery processes, which may generate significant synergies for our business. In addition, we believe that we may be able to utilize KGICs well-established network of international recruiting offices to increase enrollments across our entire system of schools. We further believe that many of KGICs shorter-term English program students may desire to convert into some of the longer-term programs offered by Sprott-Shaw (including Sprott-Shaws four-year bachelor degree program in business administration and one year diploma programs) thereby increasing their overall tenure within our system, and generating enhanced revenues and cash flow for our entire company. Since the completion of the acquisition, a number of KGIC English language students have already enrolled in Sprott-Shaws diploma and degree programs. As KGIC was acquired on March 15, 2010, the figures presented in this annual report only include the revenues, net income or cash flow of KGIC for the relevant periods subsequent to the date of its acquisition. We believe that KGICs annual student starts were approximately 5,400 students during the year ended February 28, 2010 and KGIC had a total student population of 945 students as of February 28, 2010. In comparison, CIBTs and Sprott-Shaws total combined student populations and annual starts were approximately 4,663 and 4,329, respectively, during the year ending February 28, 2010.Had KGIC been included in the foregoing numbers, the combined student populations and annual student starts would have been approximately 5,608 and 11,510 respectively.As at August 31, 2010, our student populations and annual student starts for CIBT, Sprott-Shaw and KGIC combined were approximately 5,692 and 11,969, respectively. Accordingly, the KGIC acquisition has been, and is expected to be in the future, an important acquisition for us.For an explanation of student counts, see Explanation of Student Counts below. 26 License Agreements In addition to offering our own programs, CIBT is also the exclusive licensee (with the ability to sublicense) for all of the proprietary hotel curriculum of AHLA-EI, for China and the Philippines. This license expires in December 2012.AHLA-EI is a well-respected program for hotel and tourism management in the United States. CIBT acquired these licenses as part of its acquisition of the Tourism Training Institute in 2008. CIBT uses these licenses to teach its own students, and has also sublicensed these rights to certain entities in China and other countries. These entities include corporate organizations, academic institutions and hotel and educational consulting companies.In addition, CIBT has the first right of refusal for the AHLA-EI exclusive licenses for the countries of Thailand and Vietnam. We are also the exclusive licensee in China for the Wyotech automotive technician curriculum which we license from Corinthian Colleges (NASDAQ: COCO) of the United States. This license expires in October 2015.Wyotech is one the oldest and largest providers of high-end automotive training technician schools in North America. We believe that relationships such as these with well known western-oriented industry brands provides us with a significant competitive advantage as we seek to grow our business in China, Asia and other countries. Additional Educational Programs and International Network In order to further our reputation as a differentiated educational institution that offers students a wide array of multinational educational offerings, we also offer 1+1 masters and 2+2 bachelors degree programs which provide students the opportunity to take approximately half of their coursework at a CIBT facility in China and the second half at a foreign university with one of the offshore educational service providers with whom we have hosting agreements. Since there is a disparity between the English standards required by foreign post-secondary institutions and that of students in China, we also offer international university preparatory programs that consist of six to nine months of English training as well as freshman course work to ease their way into the respective participating university. For a full listing of these programs, please see - Our Operations - Education Service Provider Locations. We also have a global network of over 2,500 student recruiting agents in 42 countries.This student recruiting agent network expands our outreach for a greater inflow of international students.Our six overseas recruitment offices engage in the recruitment of, and provide student services for, incoming international students.The infrastructure and student recruiting agent connections created took years to establish, and we believe that it will, therefore, give us an edge when competing on the global market. Explanation of Student Counts Throughout this annual report, we present information on student enrollments, and generally use two primary approaches to this issue: figures on total annual student starts and total student populations. A student start is defined as the total number of students who registered with and attended the school at any time during the fiscal year, while total student population is defined as the number of students currently registered at and attending a school on any specified date. We generally present information on student counts for CIBT based on total student populations, and for KGIC and Sprott-Shaw based on annual student starts. The reason for this difference in reporting mechanisms is that CIBT generally offers programs in excess of one year in length. As a result, it is relatively simple to understand enrollment trends by taking a snapshot of the number of students taking classes at any given time, so total student population numbers are more meaningful for CIBT. However, KGIC offers mostly short term programs (in the range of four to twelve weeks), and Sprott-Shaw offers mostly diploma courses lasting less than one year. Due to the shorter-term nature of enrollment periods for students at KGIC and Sprott-Shaw, and the resulting fluctuations in enrollment numbers at any given point in time due to seasonality and other factors, we believe that the number of annual student starts (or annual throughput) is the most meaningful measure of enrollment trends for these schools, and generally reports enrollment figures for KGIC and Sprott-Shaw on this basis. For more information on enrollment numbers and trends, please see - Our Operations - Student Enrollments. 27 OUR OPERATIONS Our Colleges We offer our education programs and training services through the following colleges in China and Canada: ● CIBT Beihai International College, China (associate degree granted by a Chinese college) ● CIBT School of Business, China (business and vocational schools) ● CIBT Wyotech Automotive Institute, China (automotive, diesel and marine technician school) ● Sprott-Shaw Degree College Corp, Canada (Bachelor degree college/university) ● Sprott-Shaw Community College, Canada (career and vocational college) ● Sprott-Shaw International Language College, Canada (ESL school) ● KGIC (2010) Language College, Canada (ESL and other English language school) ● KGIC (2010) Business College, Canada (hotel and business school) Please refer to Table 1 for a breakdown of our facilities. Our Campuses, Centers, Locations and Programs CIBT CIBT provides education programs and services in China through the facilities listed below: Subsidiary Name Campuses Centers Joint Program Schools International Recruiting Offices Corporate Offices Total CIBT 5 5 29 0 3 42 28 CIBT Campuses CIBT has five campuses as listed below. All campuses are run through facility rental/revenue sharing agreements.We do not own any of these campuses. Campus Location Beijing University of Technology West Campus Beijing, China Beijing University of Technology East Campus Beijing, China Shuanglong CIBT Campus Beijing, China CIBT Beihai International College Weifang, Shandong province, China CIBT Wyotech Automotive Institute Weifang, Shandong province, China CIBT Centers We also provide our programs and services in China at our CIBT mini-campus centers which are organized within an established local university or college through cooperation agreements between us and the respective university or college.The cooperating university or college leases its facilities to us, while we renovate classrooms and provide video conferencing equipment.Each of these CIBT centers are equipped with video conferencing equipment to enhance the learning experience of students by connecting North American and European instructors with Chinese students in a live and real time video conference environment.Using video conferencing technology, we plan to centralize our programs at our Beijing studio headquarters, and reduce the need for instructors to be present at the mini-campus locations. We currently operate five CIBT centers in China as described below. Centers CIBT Center Facility Provider Location Weifang CIBT Center, China Weifang Commercial School Weifang, Shandong Province, China Jinhua CIBT Center, China Jinhua Career & Technical College Jinhua, Zhejiang Province, China Zhangzhou, CIBT Center, China Zhangzhou Normal University Zhangzhou, Fujian Province, China Weifang CIBT Center, China Weifang Technician College Weifang, Shandong Province, China Guangzhou CIBT Center, China Guangzhou Naisi Hotel Management Co. Guangzhou, Guangdong Province, China 29 CIBT Joint Program Schools We have joint program schools at the 29 locations in China as listed below. The majority of these are related to our AHLA-EI hotel and tourism programs. Joint Program Schools Location CIBT AHLA-EI Joint Program at Kunming Youzi Institute Kunming, Yunnan Province CIBT AHLA-EI Joint Program at Kunming Maisi Communications Kunming, Yunnan Province CIBT AHLA-EI Joint Program Guizhou Guizhou, Guizhou Province CIBT AHLA-EI Joint Program at IHTTI Swiss Hotel Management Institute Beijing CIBT AHLA-EI Joint Program at Beijing Hospitality Institute Beijing CIBT AHLA-EI Joint Program at Beijing Second Foreign Language Institute China-Swiss Hotel Management College Beijing CIBT AHLA-EI Joint Program at Flagship HK International Hotel Training Co. Beijing CIBT AHLA-EI Joint Program at Beijing Kairui Hotel Management Co. Ltd Beijing CIBT AHLA-EI Joint Program at Beijing Fengtai District Workers College Beijing CIBT AHLA-EI Joint Program at Beijing Xiangjiang Fortune Hotel Co. Ltd Beijing CIBT AHLA-EI Joint Program at Beijing Lijingwan Hotel Beijing CIBT AHLA-EI Joint Program at Chongqing Jinxiu Qiancheng Education Consulting Co. Ltd Chongqing, Sichuan Province CIBT AHLA-EI Joint Program at Sichuan University-Suzhou Suzhou, Jiangsu Province CIBT AHLA-EI Joint Program in Sichuan-Chengdu Chengdu, Sichuan Province CIBT AHLA-EI Joint Programat ChangshaYouli Education Consulting Co. Ltd Changsha, Hunan Province CIBT AHLA-EI Joint Program at Shengyang Shenyang, Liaoning Province CIBT AHLA-EI Joint Program at Sanya Science & Engineering Vocational Institute Sanya, Hainan Province CIBT AHLA-EI Joint Program at Hainan University Sanya Institute Sanya, Hainan Province CIBT AHLA-EI Joint Program at Les Roches Jinjiang International Hotel Management College Shanghai CIBT AHLA-EI Joint Program at Shanghai Yujing Hotel Shanghai CIBT AHLA-EI Joint Program at Nanning Vocational College Nanning, Guangxi Province CIBT AHLA-EI Joint Program at Inner Mongolian Textiles Trade School Chi Feng City, Inner Mongolia Province CIBT AHLA-EI Joint Program in Shenzhen Shenzhen, Guangdong Province CIBT AHLA-EI Joint Program at Yangtianhu Villa Ningbo, Zhejiang Province CIBT AHLA-EI Joint Program at Zhuhai International Business Training School Zhuhai, Guangdong Province CIBT AHLA-EI Joint Program in Wuhan Wuhan, Hubei Province CIBT AHLA-EI Joint Program in Zhengzhou Zhengzhou, Henan Province CIBT AHLA-EI Joint Program in Shenzhen Fuyou Shenzhen, Guangdong Province CIBT AHLA-EI Joint Program at Guangzhou CanAm Consulting Guangzhou, Guangdong Province 30 CIBT Call Center In September 2010, we announced plans to establish a full scale job placement call center in Manila, Philippines to seek out potential employers for students of CIBT School of Business in China, Sprott-Shaw group of colleges, and KGIC colleges in Canada.Call center operators will contact the human resources departments of multinational companies and submit a list of video resumes, professionally prepared by CIBT, to showcase the Companys graduates. CIBT Corporate Offices We operate CIBT through three corporate offices, including our global corporate headquarters office in Vancouver, British Columbia, Canada, and the two branch/regional offices in China listed below. Offices Location Global Corporate Headquarters Office Vancouver, British Columbia, Canada Beijing Office Beijing, China Weifang Office Weifang, Shandong Province, China Sprott-Shaw Sprott-Shaw provides education programs and services in Canada, the Philippines, Jamaica, Vietnam and Korea through the facilities listed below. Subsidiary Name Campuses Centers Joint Program Schools International Recruiting Offices Corporate Offices Total Sprott-Shaw 18 6 2 0 1 27 Sprott-Shaw Campuses Sprott-Shaw provides its education programs and services in Canada at the 17 campuses listed below and shares an 18th campus with KGIC located in Vancouver (Downtown), all of which are leased. Campus Location Abbotsford Abbotsford, British Columbia, Canada Courtenay Courtenay, British Columbia, Canada Duncan Duncan, British Columbia, Canada East Vancouver East Vancouver, British Columbia, Canada Kamloops Kamloops, British Columbia, Canada Kelowna Kelowna, British Columbia, Canada Maple Ridge Maple Ridge, British Columbia, Canada Nanaimo Nanaimo, British Columbia, Canada New Westminster New Westminster, British Columbia, Canada Penticton Penticton, British Columbia, Canada Prince George Prince George, British Columbia, Canada Red Deer Red Deer, British Columbia, Canada Sprott-Shaw International Language College (Vancouver) Vancouver, British Columbia, Canada Surrey Surrey, British Columbia, Canada Vancouver (Downtown) Vancouver, British Columbia, Canada Vernon Vernon, British Columbia, Canada Victoria Victoria, British Columbia, Canada 31 Sprott-Shaw Centers Sprott-Shaw provides a number of its programs through mini-campuses (Sprott-Shaw centers) located primarily in foreign countries. As the number of our schools grows on a corporate-wide basis, it is our intention to provide Sprott-Shaws vocational (and potentially degree-granting) programs through collaborative alliances in many countries in Asia and potentially around the world. Currently we provide courses through one Sprott-Shaw center in Canada, three centers in the Philippines, and one center in each of Jamaica and South Korea. Centers Facility Provider Location SSCC Career Coaching Center, Canada Sprott-Shaw Community College Surrey, Canada Quezon SSCC Center, Philippines Far Eastern University Quezon, Philippines Manila SSCC Center, Philippines Far Eastern University Manila, Philippines Silang SSCC Center, Philippines Far Eastern University Silang, Philippines Browns Town SSCC Center, Jamaica Browns Town Community College Browns Town, St. Ann, Jamaica Seoul, SSILC Center, South Korea National Cambridge College Seoul, South Korea Sprott-Shaw Joint Program Schools Joint Program Schools Location Sprott-Shaw Vietnam Joint Program Hanoi College Hanoi, Vietnam Sprott-Shaw Jordan Joint Program Amman, Jordan Sprott-Shaw Corporate Offices Sprott-Shaw is operated out of a single corporate office of approximately 8,000 square feet in Port Coquitlam, British Columbia, Canada, which is located approximately 20 miles from our head office in downtown Vancouver, British Columbia, Canada. In addition to providing corporate administrative services at the Port Coquitlam location, the facility also includes space through which Sprott-Shaw provides its construction trades and electrical programs to Sprott-Shaw students. KGIC Colleges KGIC provides education programs and services in Canada through the facilities listed below. KGIC was acquired on March 15, 2010. Accordingly, the results of its operations are only included in our consolidated financial statements from the date of its acquisition. It is our intention to merge/integrate KGICs operations into those of Sprott-Shaw, and accordingly, we expect to present future operating results of KGIC as part of the financial statements of Sprott-Shaw. Nevertheless, KGICs operations and facilities are presented separately below to assist readers of this annual report in understanding the underlying factors affecting KGICs operations. Subsidiary Name Campuses CIBT Centers Joint Program Schools International Recruiting Offices Corporate Offices Total KGIC Colleges 8 0 0 6 0 14 32 KGIC Campuses KGIC provides its education programs and services in Canada at the 8 campuses listed below, all of which are leased. Campus Size (Square Feet) Location KGIC Vancouver Campus Vancouver, British Columbia, Canada KGIC Vancouver Business College Campus Vancouver, British Columbia, Canada KGIC & KGI Business College Victoria Campus Victoria, British Columbia, Canada KGIC Surrey Campus Surrey, British Columbia, Canada KGIC Toronto ESL Campus Toronto, Ontario, Canada KGIC Toronto Business Campus Toronto, Ontario, Canada KGIC Canada TESOL Campus Vancouver, British Columbia, Canada KGIC Halifax Campus Halifax, Nova Scotia, Canada KGIC Centers KGIC does not operate any KGIC centers. It is currently contemplated that all educational services provided by KGIC currently or in the future will be conducted at either the existing KGIC campuses in Canada, or at Sprott-Shaw campuses and/or centers to be developed and operated by Sprott-Shaw in Canada or other countries. KGIC Joint Program Schools KGIC is primarily a stand-alone English language training school, and secondarily a stand-alone business and hotel and tourism college. As a result, it has no joint program schools. KGIC International Recruiting Offices KGIC operates international recruiting offices in the six countries listed below. Personnel in these international recruiting offices manage networks of international agents providing students for KGIC, and also recruit students directly for KGIC. They also assist in doing market research and evaluating the potential of establishing joint programs within their respective countries of operations. We intend to utilize this network of international recruiting offices and international agents in order to provide international students for not only KGIC, but also for enrollment into CIBTs and Sprott-Shaws programs. In this regard, we believe that the addition of this strong international recruiting network may have a significant effect on future enrollments into our entire consolidated group of companies. All international recruiting offices listed below are located in leased facilities. Recruiting Office Location KGIC International Office Mexico Mexico City, Mexico KGIC International Office China Shanghai, China KGIC International Office Japan Tokyo, Japan KGIC International Office Korea Seoul, Korea KGIC International Office Taiwan Taipei, Taiwan KGIC International Office Spain Valencia, Spain 33 Educational Service Provider Locations In addition to the Sprott-Shaw and KGIC campuses that we own in Canada, we generally employ a partnering strategy for our other campuses, centers and joint program schools (and this includes all of our educational locations in China) in order to physically deliver our educational services to our students. Accordingly, we have entered into numerous arrangements with organizations and institutions in China, Canada, Korea, Vietnam, Jamaica, Australia, New Zealand, Switzerland, the Netherlands, the Unites States, the United Kingdom, and other countries, the terms of which range from offering our own programs and services, to delivering programs prepared by these institutions, to developing programs (and/or joint programs) for these institutions, and allowing student exchanges, through our 1+1 masters, 2+2 bachelors and University College Prep programs, with other educational institutions located around the world. These institutions and the joint programs and arrangements that we have arranged with them serve as the primary basis for providing our 1+1 masters and 2+2 bachelors degree programs, as well as many of our college preparation and hotel and tourismprograms that we offer around the world (including in China). These do not include the Sprott-Shaw and KGIC campuses in Canada that we own directly (as we are essentially our own educational service provider site hosts there), but do include all of our CIBT and Sprott-Shaw centers, as well as joint program schools, as described above. These educational service provider locations primarily serve as the international component of many of the programs that we offer. Our revenue sharing models differ greatly among these many different programs and locations, and some of them result in no direct payments of tuition at all to CIBT (although we are beginning to enter into` negotiations with some of these providers in order to obtain referral fees for students that we refer to them; however, the potential outcomes of such negotiations cannot be predicted at this time and should not be relied upon as a potential future source of revenues by any reader of this annual report). Nevertheless, we believe that this broad international network is a significant competitive advantage for our company, and provides our students with unique multinational educational opportunities offered by us. While we do not own, lease or directly control many of these sites, it is our intention to continue expanding our network of international educational service provider locations as an accommodation to our students in order to facilitate their international educational desires, while also seeking to acquire additional offshore institutions in order to retain as large a percentage of student tuition payments as possible within institutions that we own or control directly (or with which we may negotiate referral fees in the future). Our acquisition of Sprott-Shaw was the first step in the process of owning our own destination offshore educational facilities, subsequent to which we have continued to expand our international network of third party institutions in order to provide the widest possible array of international educational offerings to our students. The chart listed below details the full array of our relationships with international educational service providers, as well as the countries in which we have agreements and the programs offered therein. 34 Academic Partners List Country Academic Partner Types of Programs Subsidiary Australia La Trobe University 2+2 Bachelor Degree Program CIBT William Blue College 2+2 Bachelor Degree Program CIBT La Trobe University University Prep Program CIBT University of New South Wales University Prep Program CIBT University of Wollongong University Prep Program CIBT University of South Australia University Prep Program CIBT Macquarie University University Prep Program CIBT Canada Thompson Rivers University` 2+2 Bachelor Degree Program CIBT Sprott-Shaw Degree College 2+2 Bachelor Degree Program CIBT York University University Prep Program CIBT Seneca College, Toronto University Pathway Program KGIC Centennial College, Toronto University Pathway Program KGIC Algonquin College, Ottawa University Pathway Program KGIC Sheridan College, Oakville, Toronto University Pathway Program KGIC University of PEI University Pathway Program KGIC St. Mary University University Pathway Program KGIC Laurentian University University Pathway Program KGIC China Weifang Commercial School Business Program CIBT Jinhua Career & Technical College English Training, Business Program CIBT Zhangzhou Normal University English Training, Business Program AHLA-EI Program CIBT Weifang Technician College English Training, Business Program CIBT Beijing University of Technology 2+2 Bachelors Degree Program, 1+1 Masters Degree Program CIBT Weifang University English Training, IT Programs, Automotive Training Programs, Corporate and Executive Training, Business English Training, AHLA-EI Program, Accounting Program CIBT Kunming Youzi Training Centre AHLA-EI Program CIBT Guizhou China Tourism Corp. AHLA-EI Program CIBT Beijing Hospitality Institute AHLA-EI Program CIBT Beijing Fengtai Vocational College AHLA-EI Program CIBT Zhuhai International Business Training School AHLA-EI Program CIBT Inner Mongolia Textile Trade School AHLA-EI Program CIBT Beijing University Resources College AHLA-EI Program CIBT Hainan University Sanya Institute AHLA-EI Program CIBT Nanjing Vocational Technology School AHLA-EI Program CIBT CCRTVU Training Center AHLA-EI Program CIBT Beijing Xiangjiang Fortune Hotel AHLA-EI Program CIBT Beijing Zhong Kairui Hotel Management AHLA-EI Program CIBT Hefei Management Training Company AHLA-EI Program CIBT Guangzhou Naisi Hotel AHLA-EI Program CIBT Hubei Mingshang Dongfang Training AHLA-EI Program CIBT IHTTS Swiss Education Group AHLA-EI Program CIBT Jilin Xingrui Information Technology Ltd. AHLA-EI Program CIBT Kunming Maisi Culture AHLA-EI Program CIBT Chongqing Jinxiuqiancheng Education Consulting Company Ltd. AHLA-EI Program CIBT Sichuan University Suzhou Academy AHLA-EI Program CIBT Changsha Liyou Education Consulting Company Ltd. AHLA-EI Program CIBT Shenyang Bohiu Education Training Center AHLA-EI Program CIBT Sanya Tech Vocational College AHLA-EI Program CIBT Shenzhen Qijian International Hotel Training Institute AHLA-EI Program CIBT Wuhan Jinhe Hotel Management Company Ltd. AHLA-EI Program CIBT Zhengzhou Junyue Culture Media Company Ltd. AHLA-EI Program CIBT Shenzhen Fuyou International Education Investment Company Ltd. AHLA-EI Program CIBT CIBT Beijing School of Business 2+2 Business Program Sprott-Shaw 35 Academic Partners List Country Academic Partner Types of Programs
